Citation Nr: 1814042	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher staged initial evaluations for thoracolumbar spine degenerative joint disease with spondylolisthesis, currently rated 20 percent prior to November 5, 2008, and 10 percent from November 5, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for left knee arthritis.

4.  Entitlement to service connection for cervical myelopathy, as secondary to service-connected cervical spondylosis.


REPRESENTATION

Appellant represented by:	Lori N. Chism, Attorney



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 (thoracolumbar spine disability) rating decision of the Department of Veterans Affairs (VA) New York, New York Regional Office (RO), a September 2012 (knee disabilities) rating decision of the Montgomery, Alabama VARO, and an October 2009 (cervical spine) rating decision of the New York, New York VARO.

As concerning the Veteran's claim for a higher rating for the thoracolumbar spine degenerative joint disease with spondylolisthesis (hereinafter "low back disorder"), the Veteran originally filed a service connection claim in October 2006.  In a December 2007 rating decision, the RO granted service connection for a low back disorder and assigned an evaluation of 20 percent, effective July 15, 2006, the day following the Veteran's discharge from active service. Eight months later, in July 2008, the Veteran filed a statement asserting that his low back disability was worse, which the RO treated as a claim for an increased rating for his then service-connected low back disorder. Accordingly, in a January 2009 Rating Decision, the RO, in pertinent part, decreased the evaluation for the Veteran's low back disorder from the 20 percent initially assigned to 10 percent, effective November 5, 2008. Several months later, in June 2009, the Veteran again claimed that his low back disability had worsened. In an October 2009 rating decision, the RO continued the 10 percent rating it had assigned in January 2009. A subsequent September 2012 rating decision also continued to deny a rating in excess of 10 percent. Although the RO specifically indicated in the September 2012 rating decision that it was adjudicating the Veteran's claim for an increased rating filed in April 2011, new and material evidence regarding the Veteran's low back disorder was associated with the claims file within one year of issuance of the December 2007 rating decision granting service connection for the low back disability. See, e.g., November 2008 VA Spine Examination Report; see also 38 C.F.R. § 3.156(b) (2017).  Accordingly, this claim relates back to RO's initial rating assigned in the December 2007 rating decision, as reflected on the title page. 

A September 2012 rating decision also denied the Veteran's claims of entitlement to higher ratings for service-connected left and right knee arthritis.  The Veteran subsequently perfected an appeal as to these issues. 

In December 2015, the Board remanded the claims for further development.  The matter of the Veteran's claim for service connection for cervical myelopathy, as secondary to service-connected cervical spondylosis, was remanded for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Veteran timely perfected an appeal with respect to his claim.


FINDINGS OF FACT

1.  Prior to November 5, 2008, the Veteran's low back disorder was manifested by pain productive of limitation of motion, without demonstration of forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

2.  From November 5, 2008, the Veteran's low back disorder was manifested by pain productive of limitation of motion, without demonstration of forward flexion of the thoracolumbar spine limited to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

3.  The Veteran failed to report for a scheduled VA examination in conjunction with his increased rating claims for right and left knee arthritis and good cause for his failure to report has not been shown.

4.  The Veteran does not have a current diagnosis of cervical myelopathy.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent prior to November 5, 2008, and an evaluation in excess of 10 percent from November 5, 2008, for thoracolumbar spine degenerative joint disease with spondylolisthesis, have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5242 (2017).  

2.  The criteria for an evaluation in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 3.655 (2017).

3.  The criteria for an evaluation in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 3.655 (2017).

4.  The criteria for service connection for cervical myelopathy, as secondary to service-connected cervical spondylosis, have not been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claims - General Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under 38 C.F.R. § 3.655 (a), "individuals for whom an examination has been scheduled are required to report for the examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008). That regulatory provision provides, in pertinent part, that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with Paragraph (b) or (c) of that section, as appropriate.  38 C.F.R. § 3.655(a) (2017).  When a claimant fails to report for a scheduled medical examination without good cause, in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2017). 

Low Back Disorder

Initially, the Board notes that further VA examination was scheduled to assist the Veteran, as directed by the December 2015 remand, but the Veteran failed to report for the scheduled examination in March 2017.  As such, the adjudication of the claim for a higher initial rating for the low back disorder must be based on the evidence that is of record.  38 C.F.R. § 3.655(b).   

Service connection has been established for the service-connected low back disability effective from July 15, 2006.  As such, the rating period for consideration is from July 15, 2006.  The Veteran seeks initial ratings in excess of 20 percent prior to November 5, 2008, and in excess of 10 percent rating from November 5, 2008.  The service-connected low back disorder is currently rated under Diagnostic Codes 5242-5239.  38 C.F.R. § 4.71a.  Diagnostic Code 5242 pertains to rating degenerative arthritis of the spine and Diagnostic Code 5239 pertains to rating spondylolisthesis or segmental instability of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5239.  Both diagnostic codes reference the same rating criteria under the General Rating Formula for Diseases and Injuries of the Spine.  Id.  

Under the general rating formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1). 

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome.  That code section provides that intervertebral disc syndrome may be rated under the General Rating Formula for Diseases and Injuries of the Spine, outlined above, or it may also be rated on incapacitating episodes, under the Formula for Rating Intervertbral Disc Syndrome Based on Incapacitating Episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 10 percent rating is for application where there are incapacitating episodes having a total duration of at least one week, but less than 2 weeks, during the past 12 months.  A 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months. 

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R.  §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206 -07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

On VA examination in June 2007, there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There were no abnormal spinal curvatures.  Sensory examination was normal.  Active flexion was from 0 to 60 degrees with pain beginning at 60 degrees.  Passive flexion was to 70 degrees with pain beginning at 60 degrees.  Active extension was from 0 to 15 degrees with pain beginning at 15 degrees.  Passive extension was from 0 to 20 degrees with pain beginning at 15 degrees.  Active lateral flexion was from 0 to 20 degrees with pain beginning at 20 degrees.  Passive lateral flexion was from 0 to 20 degrees with pain beginning at 20 degrees.  Active lateral rotation to the right was from 0 to 15 degrees with pain beginning at 15 degrees.  Passive lateral rotation to the right was from 0 to 15 degrees with pain beginning at 15 degrees.  Active lateral rotation to the left was from 0 to 15 degrees with pain beginning at 15 degrees.  Passive lateral rotation to the left was from 0 to 15 degrees with pain beginning at 15 degrees.  

On VA examination on November 5, 2008, there was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There were no abnormal spinal curvatures.  Sensory examination was normal.  Active flexion was from 0 to 70 degrees with pain beginning at 70 degrees.  Passive flexion was to 70 degrees with pain beginning at 70 degrees.  Active extension was from 0 to 10 degrees with pain beginning at 10 degrees.  Passive extension was from 0 to 15 degrees with pain beginning at 10 degrees.  Active lateral flexion was from 0 to 15 degrees with pain beginning at 20 degrees.  Passive lateral flexion was from 0 to 20 degrees with pain beginning at 20 degrees.  Active lateral rotation to the right was from 0 to 15 degrees with pain beginning at 15 degrees.  Passive lateral rotation to the right was from 0 to 15 degrees with pain beginning at 15 degrees.  Active lateral rotation to the left was from 0 to 15 degrees with pain beginning at 15 degrees.  Passive lateral rotation to the left was from 0 to 20 degrees with pain beginning at 15 degrees.  

On VA examination in June 2009, forward flexion was from 0 to 90 degrees.  Extension was from 0 to 30 degrees.  Left lateral flexion was from 0 to 30 degrees.  Right lateral flexion was from 0 to 30 degrees.  Left lateral rotation was from 0 to 30 degrees.  Right lateral rotation was from 0 to 30 degrees.  There was tenderness with preserved spinal contour.  There was no muscle spasm, or guarding severe enough to result in abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  There was no neurological deficit present.  Muscle strength was normal.    

On VA examination in June 2011, forward flexion was to 90 degrees.  Extension was to 30 degrees.  Left and right lateral flexion was to 30 degrees.  Left and right lateral rotation was to 30 degrees.  There were no changes following repeated use of the spine.  

Based on the evidence above, the Board finds that an initial evaluation in excess of 20 percent for the low back disorder is not warranted prior to November 5, 2008. Competent clinical evidence of record demonstrates that forward flexion of the thoracolumbar spine has always exceeded 30 degrees, and the Veteran has not exhibited functional impairment comparable to favorable ankylosis of the entire thoracolumbar spine, even when taking into account additional loss of motion due to repetitive testing.

The above evidence reflects that the preponderance of the evidence is against an evaluation in excess of 10 percent for the low back disorder from November 5, 2008.  Flexion of the thoracolumbar spine has been greater than 60 degrees. At no time was there a combined range of motion of 120 degrees or less, even considering the effect of pain, weakness, fatigability, and incoordination.  There was similarly no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

The Board also finds that higher disability ratings are not warranted for the low back disorder under DeLuca.  While the VA examination reports show complaints of back pain, consideration of this pain does not support higher evaluations.

Further, there are no separate associated neurological abnormalities that would warrant additional separate ratings other than those for which service connection has already been separately established, such as bilateral lower extremity radiculopathy, which is not currently on appeal.

Further, the Veteran does not qualify for a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has not exhibited any signs or symptoms due to intervertebral disc syndrome.  Therefore, the Veteran does not qualify for an initial evaluation in excess of 20 percent for the low back disorder prior to November 5, 2008, or in excess of 10 percent from November 5, 2008.

Right and Left Knee Arthritis

In a December 2015 remand, the Board noted that the Veteran was scheduled for a VA orthopedic examination concerning his claims for increased ratings for right and left knee arthritis in April 2014, however, he failed to report for the examination.  The Board noted that the record did not contain any letter or document reflecting that the Veteran was ever notified of his scheduled examination.  Therefore, the claims were remanded to reschedule the Veteran for a VA examination.  

The record reflects that the Veteran was scheduled for an examination at the VA Medical Center in Pittsburgh in June 2016, but the Veteran stated that he did not want to report for the examination at that time because he had recently moved to the Pittsburgh area from New York.  Thereafter, an examination was rescheduled for March 2017 but the Veteran failed to report.  A copy of the appointment letters notifying the Veteran of the examination is of record.  The claims folder indicates that letters notifying the Veteran of the examination date were sent to the Veteran's address in both New York and Pennsylvania.   

The record reveals that the Veteran has consistently failed to report for VA examinations.  Here, the RO substantially complied with the Board's prior remand directives.  The evidence above reflects that the Veteran had actual notice of his scheduled VA examinations.  He failed to appear for his March 2017 examination or reschedule his examination for a date on which he would appear for his examination, and this examination was in conjunction with the claims for increased compensation on appeal.  He has not provided any statement indicating any intention to cooperate and appear in the future for another examination and, as of to date, the Veteran has not requested to reschedule his examination.  The Veteran has also provided no reason for why he did not appear for his scheduled March 2017 VA examination, and thus good cause for his failure to appear is not shown. 

For these reasons, under 38 C.F.R. § 3.655(b), the claims for increase for the right and left knee arthritis must be denied as a matter of law because the Veteran failed to report for the scheduled examination without good cause shown.

Service Connection for Cervical Myelopathy

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.§§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is currently service-connected for cervical spondylosis.  He is seeking service connection for cervical myelopathy secondary to the cervical spondylosis.  Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2017).

A review of the record fails to show any diagnosis or treatment for cervical myelopathy.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. (1992).  It is therefore unnecessary to address any other elements of a secondary service connection claim, namely whether a current disability is proximately due to, or aggravated by, a service-connected disease or injury.  

The Board notes that all of the Veteran's cervical spine symptomatology is already contemplated by the current service-connected cervical spine spondylosis.  There is no probative evidence of another, separate disability for which service connection may be established and compensation could be awarded.  Accordingly, the claim for service connection for cervical myelopathy is denied.


ORDER

Entitlement to an initial evaluation in excess of 20 percent prior to November 5, 2008, and an evaluation in excess of 10 percent from November 5, 2008, for thoracolumbar spine degenerative joint disease with spondylolisthesis, is denied.

Entitlement to an evaluation in excess of 10 percent for right knee arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for left knee arthritis is denied.

Entitlement to service connection for cervical myelopathy, as secondary to service-connected cervical spondylosis is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


